                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ROBERT FINBAR BROWN,                                     CASE NO. C16-0626-JCC
10                             Plaintiff,                     ORDER
11          v.

12   PEACEHEALTH ST. JOSEPH HOSPITAL, et
     al.,
13
                               Defendants.
14

15

16          This matter comes before the Court on Defendant PeaceHealth’s motion for sanctions

17   (Dkt. No. 37). Having thoroughly considered the parties’ briefing and the relevant record, the

18   Court hereby DENIES the motion for the reasons explained herein.

19          The facts of this case have been detailed in previous orders and the Court will not repeat

20   them here. (See Dkt. Nos. 24, 44.) After the Court resolved Plaintiff’s lawsuit and subsequent

21   motion to vacate the judgment, Defendant PeaceHealth now moves the Court for sanctions

22   pursuant to Federal Rule of Civil Procedure 11. (See Dkt. No. 37.)

23          Federal Rule of Civil Procedure 11 provides that:

24          By presenting to the court a pleading, written motion, or other paper[, an] . . .
            unrepresented party certifies that to the best of the person’s knowledge,
25          information, and belief, formed after an inquiry reasonable under the
            circumstances: (1) it is not being presented for any improper purpose, such as to
26          harass, cause unnecessary delay, or needlessly increase the cost of litigation; (2) the

     ORDER
     C16-0626-JCC
     PAGE - 1
            claims, defenses, and other legal contentions are warranted by existing law or by a
 1          nonfrivolous argument for extending, modifying, or reversing existing law or for
 2          establishing new law; (3) the factual contentions have evidentiary support or, if
            specifically so identified, will likely have evidentiary support after a reasonable
 3          opportunity for further investigation or discovery; and (4) the denials of factual
            contentions are warranted on the evidence or, if specifically so identified, are
 4          reasonably based on belief or a lack of information.
 5   Fed. R. Civ. P 11(b). If a party fails to comply with Rule 11(b), sanctions may be imposed. See
 6   Fed. R. Civ. P. 11(c).
 7          Defendant argues that sanctions are appropriate because Plaintiff’s most recent motion
 8   for relief from judgment violates Federal Rules of Civil Procedure 11(b)(1), (2), and (3). (Dkt.
 9   No. 37 at 3.) The Court finds that Plaintiff’s most recent motion does not violate Rule 11(b) such
10   that sanctions are warranted. With regard to Defendant’s argument that sanctions are warranted
11   under Rule 11(b)(1), Plaintiff’s litigation history has not been harassing and the burden on
12   Defendant has not been great. The Court granted Defendant PeaceHealth’s first motion to
13   dismiss (Dkt. No. 18) and Defendant PeaceHealth has subsequently only had to defend against
14   an appeal (Dkt. No. 27) and one motion to vacate the judgment (Dkt. No. 34). The Court
15   likewise finds that Rule 11(b)(2) does not warrant sanctions because Plaintiff’s motion, even if
16   based on facts known to Plaintiff at the time of filing his lawsuit, was not frivolous. Proceeding
17   pro se, Plaintiff does not benefit from a deep understanding of the law that an attorney possesses.
18   Finally, the Court does not find that sanctions are appropriate under Rule 11(b)(3) because the
19   lawsuit never got past the motion to dismiss stage and discovery was minimal, (see Dkt. No. 24),
20   so Plaintiff could not benefit from an arsenal of evidentiary support in filing his most recent
21   motion. The motion decided by the Court did not lack evidentiary support such that sanctions are
22   warranted. (See Dkt. No. 34.)
23          For the foregoing reasons, Defendant’s motion for sanctions (Dkt. No. 37) is DENIED.
24   //
25   //
26   //


     ORDER
     C16-0626-JCC
     PAGE - 2
 1          DATED this 1st day of April 2019.




                                                A
 2

 3

 4
                                                John C. Coughenour
 5                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C16-0626-JCC
     PAGE - 3
